Title: From John Adams to Robert J. Evans, 8 June 1819
From: Adams, John
To: Evans, Robert J.



Sir
Quincy June 8th 1819

I respect the Sentiments and motives which have prompted you to engage in your present occupation so much that I feel an Esteem and affection for your person, as I do a Veneration for your assumed Signature of Benjamin Rush—the terpitude the inhumanity the Cruelty and the Infamy of the Affrican Commerce in Slaves have been so impressively represented to the publick—by the Highest powers of Eloquence that nothing that I can say would increase the just Odium in which it is and ought to be held every measure of prudence therefore ought to be assumed for the eventual total extirpation of Slavery—from the U.S. but if however humanity dictates the duty of adopting the most prudent measures for accomplishing so excellent a purpose the same humanity requires that we should not inflict severer Calamity’s on the objects of our Commiseration than those which they at present endure by reducing them to dispare—or the necessity of roberry plunder Assassanition and Massacre to preserve their Lives—some provision for furnishing them imployment or some means of supplying them with the necessary comforts of Life—the same humanity requires that we should not by any rash and violent measures expose the Lives and property of those of our fellow Citizens who are so unfortunate as to be surrounded with these fellow Creatures by Hereditary descent or by any other means without their own fault I have through my whole life held the practice of Slavery in shuch abhor-ance—that I have never owned a Negro or any other Slave—tho I have lived for many years in time when the practice was not disgracefull when the best men in my Vicinity—thought it not inconsistant with their Character and when it has Cost me thousand’s of dollars for the Labour and Subsistence of free men which I might have saved by the purchase of negros at times when they were very Cheap—if anything should occur to me which I think may assist you I will indeavour to Communicate it to you—But at an Age “when from “Malbroughs Eyes the tears of dotage flow and swift expirs a driveller and a show—” very little can be expected from Sir your most obidient—and most humbl Serv
John Adams